Citation Nr: 0832117	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-10 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chronic recurring low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1980 
to November 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.	Prior to May 15, 2006, the veteran's lumbar spine disorder 
is manifested by moderate limitation of motion with 
forward flexion limited to more than 30 degrees but no 
more than 60 degrees, with consideration of loss of motion 
due to pain; there is no evidence of incoordination, 
weakness of the lumbar spine, or ankylosis.

2.	As of May 15, 2006, the veteran's lumbar spine disorder is 
manifested by severe limitation of motion with forward 
flexion limited to no more than 30 degrees; there is no 
evidence of incoordination, weakness of the lumbar spine 
or ankylosis.

3.	The veteran suffers from bilateral sciatic radiculopathy, 
manifested by subjective complaints of radiating pain with 
impaired pinprick sensation and objective findings of 
prolonged reflex latencies, approximating no more than 
mild incomplete paralysis of the sciatic nerve, secondary 
to service-connected chronic recurring low back pain.


CONCLUSIONS OF LAW

1.	Prior to May 15, 2006, the criteria for a rating in excess 
of 20 percent for a lumbar spine disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293 and 5295 (2002 and 2003); 38 C.F.R. § 4.71a,  
Diagnostic Codes 5237 and 5243 General Rating Formula for 
Diseases and Injuries of the Spine (2007). 

2.	As of May 15, 2006, the criteria for a rating of 40 
percent, but not greater, for a lumbar spine disorder have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293 and 5295 (2002 and 2003); 38 C.F.R. § 
4.71a,  Diagnostic Codes 5237 and 5243, General Rating 
Formula for Diseases and Injuries of the Spine (2007). 

3.	The criteria for a separate evaluation of 10 percent for 
left sciatic radiculopathy have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2007).

4.	The criteria for a separate evaluation of 10 percent for 
right sciatic radiculopathy have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding VCAA notice elements two and three, the Board finds 
that February 2002, January and October 2005 and March 2006 
notice letters fully satisfied these duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these notice letters requested that the veteran 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
veteran.  He was also advised of what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the veteran was provided pertinent information 
in October 2005 and March 2006 VCAA notice letters.  
Specifically, the January 2005 and March 2006 letters 
informed the veteran of the need to provide on his own, or by 
VA, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the veteran's employment.  He was also told 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
code(s) from 38 Code of Federal Regulations, Part 4, and that 
his disability would be assigned a rating between 0 and 100 
percent.  Finally, the March 2006 letter provided the veteran 
with examples of pertinent medical and lay evidence that he 
may submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  

The Board acknowledges that the October 2005 and March 2006 
letters did not make reference to specific diagnostic codes 
or applicable criteria necessary to warrant an increased 
rating which might not be evident from demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on his employment 
and daily life.  However, the veteran was provided notice of 
applicable rating criteria involving specific measurements or 
testing results, namely, range of motion testing, in the 
February 2005 statement of the case.  

The Board also acknowledges the October 2005 and March 2006 
letters did not specifically inform the veteran that he must 
provide evidence demonstrating the effect any worsening of 
his service-connected disability has on his daily life.  
However, the March 2006 letter advised him that he may submit 
statements from persons who have witnessed how his disability 
symptoms affect him.  The Board finds that the veteran could 
be reasonably expected to understand the need to provide 
evidence regarding the impact of his service-connected 
disability on his daily life, as opposed to his employment, 
from this statement.  Moreover, the Board concludes that the 
veteran demonstrated actual knowledge of the need to submit 
evidence regarding the impact of his disability on his daily 
life in his March 2005 substantive appeal (veteran conveyed 
that "I have loss of motion and back pain.  I cannot hoald 
[sic] a job or stand to [sic] long").  Under these 
circumstances, the Board finds that any VCAA notice error 
with respect to this provision of first element notice is 
non-prejudicial to the veteran, and that the Board may 
proceed with its decision.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence).  

The Board notes that the October 2005 and March 2006 letters 
were sent subsequent to the initial unfavorable agency 
decision in May 2002.  However, the Board finds that any 
timing defect with regard to VCAA notice was harmless error. 
 See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006).  In this regard, the 
notice provided to the veteran by these letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and an October 2006 supplemental 
statement of the case was provided to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations was furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Post-service treatment records and reports from the St. Louis 
VA Medical Center (VAMC) have been obtained.  The veteran has 
not identified any additional records that should be obtained 
prior to a decision.  Therefore, VA's duty to further assist 
the veteran in obtaining records has been satisfied.  The 
veteran was afforded VA examinations in April 2002 and May 
2005.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The veteran's lower spine disorder is rated under Diagnostic 
Code 5292-5237 for lumbosacral strain.  However, the Board 
observes that the record includes X-ray evidence of 
degenerative changes of the lumbosacral spine.  Therefore, 
regulations relating to intervertebral disc syndrome are 
potentially applicable to the veteran's claim.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).

Initially, the Board observes that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
twice during the pendency of this appeal.  The first 
amendment, affecting Diagnostic Code 5293, was effective 
September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
The next amendment affected general diseases of the spine and 
became effective September 26, 2003.  68 Fed. Reg. 51,454 
(Aug. 27,  2003).  Because these changes took effect during 
the pendency of the veteran's appeal, both the former and 
revised criteria will be considered in evaluating the 
veteran's service-connected low back disability.  However, 
application of the new criteria prior to the effective date 
of the amended regulation is not allowed.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002). 

With respect to these regulatory amendments, the February 
2005 statement of the case provided the veteran with the 
rating criteria in effect for lumbar spine disabilities prior 
to September 26, 2003, and the General Rating Formula for 
Disease and Injuries of the Spine.  Moreover, the RO 
considered the veteran's service-connected back disability 
under all applicable sets of regulations in the February 2005 
and October 2006 readjudications.  Therefore, there is no 
prejudice in the Board considering the regulation changes in 
adjudicating the veteran's increased rating claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 20 percent and 
40 percent were assigned for moderate and severe limitation 
of motion of the lumbar spine, respectively.

Also prior to September 26, 2003, lumbosacral strain was 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.17a, Diagnostic Code 5295 (2003).  A 20 percent 
rating was warranted if there was muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in the standing position.  The highest available schedular 
evaluation, 40 percent, was warranted where the condition was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

In addition, prior to September 23, 2002, Diagnostic Code 
5293 provided a 20 percent evaluation for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation contemplated severe intervertebral disc 
syndrome manifested by recurring attacks, with intermittent 
relief.  A maximum 60 percent rating was warranted for 
pronounced impairment, with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  A precedent opinion of VA's 
Office of General Counsel, VAOPGCPREC 36-97 (1997), held that 
Diagnostic Code 5293 involves loss of range of motion, 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae. 

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The criteria contained in 
Diagnostic Code 5293 provides for a 20 percent evaluation 
where there are incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A 60 percent evaluation is assigned when 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  38 C.F.R.    § 
4.71a, Diagnostic Code 5293 (2003).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a,  
Diagnostic Code 5293, Note (1) (2003).  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id. Note (2).  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. Note 
(3). 

Effective from September 26, 2003, disabilities of the 
cervical and thoracolumbar spine are to be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007).  The Formula provides the following ratings, in 
relevant part:

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine of 30 degrees but no more than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  A 40 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine limited to 30 degrees.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as "a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension".  See id., Note (5).  These criteria 
are to be applied irrespective of whether there are symptoms 
such as pain (whether or nor it radiates), stiffness, or 
aching in the affected area of the spine, id., and they "are 
meant to encompass and take into account the presence of 
pain, stiffness, or aching, which are generally present when  
there is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).  There are higher ratings 
available under the General Formula; however, they require 
proof of ankylosis, which is not present in the instant case.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).

Notes appended to the new General Rating Formula for Diseases 
and Injuries of the Spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left  
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id.  
Ranges of motion are to be rounded to the nearest five 
degrees.  Id., Note (4).  Separate disability ratings are to 
be given for the thoracolumbar and cervical spine segments.  
Id., Note (6).  Although the criteria under the prior 
Diagnostic Code 5292 are less defined and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of  
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67  
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though 
pre-2003 regulations did not define normal range of motion 
for the spine, the current definition is based on medical 
guidelines in existence since 1984.  Therefore, there is no 
inconsistency in applying the current ranges of motion to 
rating spine disabilities under the old criteria. 

Entitlement to an Increased Evaluation Prior to May 15, 2006

Having considered the evidence of record under both the 
former and new rating criteria, the Board finds that the 
veteran is not entitled to an evaluation in excess of 20 
percent prior to May 15, 2006, for his lower spine disorder.  
In this regard, the Board notes that the veteran's 
thoracolumbar spine disorder was manifested during this 
period by subjective complaints of pain, difficulty standing 
and sitting, fatigability and decreased range of motion.  In 
addition, there is objective evidence of painful motion, 
tenderness and moderate limitation of motion of the 
thoracolumbar spine.  There is no evidence, however, of 
severe limitation of motion or ankylosis of the thoracolumbar 
spine or the entire spine, nor is there evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during a twelve-month 
period.

With regards to range of motion testing, a February 2001 VA 
treatment record noted the veteran as having forward flexion 
from zero to 60 degrees and extension from zero to 10 
degrees.  An April 2002 VA examination found the veteran had 
forward flexion from zero to 95 degrees and extension from 
zero to 35.  There is no other evidence of record depicting 
range of motion testing prior to May 15, 2006.

The Board observes that the limitation of motion noted in the 
February 2001 VA treatment record and April 2002 VA 
examination report does not entitle the veteran to an 
evaluation higher than 20 percent prior to May 15, 2006.  The 
VA physicians found the veteran to have forward flexion of 60 
and 95 degrees, respectively, consistent with a moderate loss 
of range of motion, whereas a 40 percent evaluation 
contemplates severe loss of range of motion, or forward 
flexion of the thoracolumbar spine no greater than 30 
degrees.  While neither the February 2001 VA treatment record 
nor the April 2002 VA examination report comment on 
additional loss of motion due to pain or other factors, when 
viewing the record prior to May 15, 2006, in its entirety, 
including the lack of incapacitating episodes or recurrent 
attacks with intermittent relief, the Board finds that the 
preponderance of the evidence weighs against a finding that 
the veteran's lower spine disorder more closely approximates 
a 40 percent evaluation for the appeal period.  See DeLuca, 8 
Vet. App. at 206-07.  

The Board has considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 20 percent 
under former Diagnostic Codes 5293 (pertaining to 
intervertebral disc syndrome) and 5295 (pertaining to 
lumbosacral strain).  However, the Board finds that a higher 
rating is not warranted.  With respect to intervertebral disc 
syndrome, there is no evidence of recurring attacks.  

With respect to lumbosacral strain, the Board notes that VA 
treatment records note the veteran has suffering from 
decreased range of motion.  However, as discussed above, 
range of motion testing indicates the veteran's lumbar spine 
disability is consistent with moderate limitation of motion.  
In addition, there is no evidence of record indicating a 
positive Goldthwaite's sign, listing of the whole spine to 
opposite side, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space.  In 
this regard, the Board notes that the April 2002 VA 
examination report notes the veteran was able to perform a 
normal heel and toe gait.  Thus, while the veteran may suffer 
from limitation of forward bending, and does meet some of the 
criteria for a 40 percent rating under Diagnostic Code 5295 
in effect prior to September 26, 2003, the Board finds that 
the preponderance of the evidence weighs against finding that 
veteran's lower spine disorder more closely approximates a 40 
percent evaluation for the period prior to May 15, 2006.

The Board has also considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 40 percent 
at any point prior to May 15, 2006.  However, the Board finds 
that it does not.  In this regard, the Board observes that 
there is no competent medical evidence of ankylosis of the 
thoracolumbar spine or of the entire spine.  Thus, a higher 
evaluation is not warranted under the General Rating Formula.  

In light of the above, the Board finds that the veteran is 
not entitled to an evaluation in excess of 20 percent for his 
service-connected lumbar spine disability prior to May 15, 
2006.  The Board has considered whether the benefit of the 
doubt rule applies to this stage of the appeal.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  However, a preponderance of the evidence is 
against a higher evaluation; thus, this rule does not apply 
and the claim for an increased evaluation prior to May 15, 
2006 for chronic recurrent low back pain must be denied.


Entitlement to an Increased Evaluation as of May 15, 2006

However, the Board concludes that the veteran meets the 
criteria for a 40 percent evaluation, but no more, for his 
lumbar spine disability as of May 15, 2006.  A VA examination 
performed on this date indicate his lumbar spine disability 
was by subjective complaints of persistent pain and objective 
findings of severe limitation of motion, specifically forward 
flexion limited to 30 degrees of motion.  There is no 
evidence of ankylosis of the thoracolumbar spine or the 
entire spine, nor is there evidence of incapacitating 
episodes having a total duration of at least six weeks during 
a twelve-month period.

The Board observes that an evaluation of 40 percent is the 
highest possible evaluation for limitation of motion of the 
lumbar spine, under both the new and old criteria.  As such, 
a discussion of range of motion testing is unnecessary.  The 
Board also notes that a higher evaluation is not warranted 
under the General Rating Formula or former Diagnostic Codes 
5286 and 5289, as there is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine or entire spine.

The Board has also considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 40 percent 
under Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome.  However, the Board finds that a higher rating is 
not warranted.  In this regard, there is no evidence of 
incapacitating episodes having a total duration of at least 
six weeks in a twelve-month period.  As such, the Board finds 
that an evaluation of 40 percent, but not greater, is 
warranted for the veteran's chronic recurrent low back pain 
as of May 15, 2006.

Entitlement to a Separate Evaluation for Neurological 
Manifestations

The Board has considered whether separate evaluations are 
warranted for neurological manifestations of the veteran's 
lumbar spine disorder.  In this regard, the Board observes 
that VA treatment records indicate the veteran has complained 
of radiating pain down through his thighs.  In addition, an 
August 2003 EMG nerve conduction study found the veteran 
suffers from prolonged reflex latencies bilaterally due to 
early S1 radiculopathy bilaterally.  Radiculopathy of the 
sciatic nerve is evidenced by subjective complaints of 
radiating pain.  As indicated in Note (1) to the General 
Formula, associated neurological abnormalities are to be 
rated separately.  Accordingly, a separate rating of 10 
percent, but no higher, is warranted for both left and right 
S1 sciatic radiculopathy.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  The evidence indicates that the sciatic 
radiculopathy results in pain but no bowel or bladder 
impairment, and the Board concludes that a preponderance of 
the evidence is against a higher separate evaluation than the 
10 percent for the bilateral sciatic radiculopathy assigned 
herein.


ORDER

An evaluation in excess of 20 percent prior to May 15, 2006, 
for chronic recurrent low back pain is denied.

An evaluation of 40 percent, but not greater, as of May 15, 
2006, for chronic recurrent low back pain is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

A separate evaluation of 10 percent, but not greater, is 
granted for left S1 sciatic radiculopathy, subject to the 
laws and regulations governing the payment of monetary 
benefits. 

A separate evaluation of 10 percent, but not greater, is 
granted for right S1 sciatic radiculopathy, subject to the 
laws and regulations governing the payment of monetary 
benefits. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


